                                Case 3:19-mj-00660-RAR Document 6 Filed 04/24/19 Page 1 of 1

AO 93B (Rev.   1   1/1   3) Anticipatory Search and Seizure Warrant (Page 2)


                                                                                   Return
,Case   No                                        Date and time warrant executed:           Copy of warrant and inventory left with:
?"Ftoffk"ÒL&L                                     [rJo.cqnt t lo I             f.r"rnl"Å
Inventory made in the presence of

Inventory of the property taken and name of any person(s) seized:




                                                                                                                                           .'1
                                                                                                                              (-r-)
                                                                                                                                                        '".rr
                                                                                                                      ..1--   (:.ì
                                                                                                                                           .-i]
                                                                                                                       '-.- n.;¡
                                                                                                                       '.'.'
                                                                                                                       .--¿            ;

                                                                                                                                       :
                                                                                                                                            :j
                                                                                                                        -ì ì '_:            i:-)        H
                                                                                                                                            ç
                                                                                                                        :l) --\
                                                                                                                                                         ñ1
                                                                                                                         t-)      .-             U
                                                                                                                                                 -,p
                                                                                                                                                         13
                                                                                                                          alo
                                                                                                                          -TC
                                                                                                                            fr                   Ê
                                                                                                                             -t                    ú1




     I declare under penalty of pedury that this inventory is correct.and was returned along with the original warrant to the
designated judge.




Date:                                 aol     1
                                                                                                   Exe   cuting   ofi cer's s i gnatur      e




                                                                                                                  name and title
